11 So. 3d 1002 (2009)
Albert L. HALL, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-3776.
District Court of Appeal of Florida, Fourth District.
June 24, 2009.
Albert L. Hall, Miami, pro se.
Bill McCollum, Attorney General, Tallahassee, and Mitchell A. Egber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's order summarily denying appellant Albert L. Hall's amended motion for postconviction relief. As to his second ground for relief, based on "newly discovered evidence" in the form of an unsworn affidavit or letter of a purported eyewitness, we affirm without prejudice. Appellant may file a second amended rule 3.850 motion within thirty days of the date of issuance of this court's mandate, with a sworn affidavit or letter from the eyewitness Kenya Shaw which does not contain any disclaimer that the information in it is true and correct to the best of his information or belief. Moss v. State, 943 So. 2d 946 (Fla. 4th DCA 2006); Brooks v. State, 972 So. 2d 958 (Fla. 5th DCA 2007).
WARNER, TAYLOR and CIKLIN, JJ., concur.